DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
reading of Figs 3A-3C of one embodiment described in paragraph ([0041, 0055]) specially characterized by a semiconductor well; a trench located in the working area, wherein said trench is filled by an electrically conductive central portion enclosed in an isolating enclosure; a pair of strips overlying portions of the semiconductor well located on either side of said trench. Claim 1 and its dependent claims appear to read upon this embodiment.
reading of Figs 8A-8C of a second embodiment described in paragraph ([0042, 0143+]) specially characterized by a semiconductor substrate; a plurality of strips overlying the semiconductor substrate; a plurality of trenches in the semiconductor substrate, wherein each trench is centered between an adjacent pair of strips of said plurality of strips. Claim 14 and its dependent claims appear to read upon this embodiment.
reading of Figs 9A-9C of one embodiment described in paragraph ([0043, 0165]) specially characterized by a semiconductor well; a pair of trenches located in the working area; a first doped region in a portion of the semiconductor well located between the pair of trenches; a pair of strips overlying said pair of trenches, wherein the sidewall spacer extends over a side part of the portion of the semiconductor well located between the pair of trenches. Claim 21 and its dependent claims appear to read upon this embodiment.
reading of Figs 10A-3C of one embodiment described in paragraph ([0044, 0188]) specially characterized by a semiconductor substrate; a plurality of strips overlying the semiconductor substrate; a plurality of trenches in the semiconductor substrate, wherein each trench is centered underneath a corresponding one of the strips of said plurality of strips; a plurality of first doped regions in the portions of the semiconductor substrate located between the adjacent pairs of strips. Claim 38 and its dependent claims appear to read upon this embodiment.
Please note that a listing of claims readable upon the Species I-IV in this Office Action is only a guide line, and not a binding to the applicant to elect from. However, as detailed below later, Applicant must include an identification of the species that is elected, and a listing of all claims readable thereon, including any claims subsequently added.
The species of different devices, Species I-IV, are independent or distinct because they have been disclosed in separate Figures and different embodiments, and are characterized by mutually exclusive characteristics as identified supra. Therefore, the Species I-IV are independent or distinct, reciting mutually exclusive characteristics as formed. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 10, 2022